Case 2:19-cv-00195-DBH Document 1-2 Filed 05/03/19 Page1iof3 PagelD#: 18

NOTE

 

December 19, 2007 Biddeford Maine
[Date] [City] (State]

1 Pine Cone Circle

Biddeford, ME 04005
[Property Address]

1. BORROWER’S PROMISE TO PAY
In return for a loan that I have received, I promise to pay U.S. $327,600.00 (this amount is called
Principal”), plus interest, to the order of the Lender. The Lender is Taylor, Bean & Whitaker Mortgage Corp.

I will make all payments under this Note in the form of cash, check or money order.
I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the “Note Holder.”

2. INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest at a yearly
rate of 6.1250%,

The interest rate required by this Section 2 is the rate T will pay hoth before and after any default described in Section
6(B) of this Note.

3. PAYMENTS

(A) Time and Place of Payments

I will pay principal and interest by making a payment every month.

I will make my monthly payment onthe 1st — day of each month beginning on February 01, 2008
I will make these payments every month until I have paid all of the principal and interest and any other charges described
below that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be applied
to interest before Principal. If, on January 01, 2023 , I still owe amounts under this Note, I will pay those
amounts in full on that date, which is called the “Maturity Date.”

I will make my monthly payments at Taylor, Bean & Whitaker Mortgage Corp., 1417 North Magnolia Ave,
Ocala, FL 34475

or at a different place if required by the Note Holder.
(B) Amount of Monthly Payments
My monthly payment will be in the amount of U.S, $ 2,786.65

4, BORROWER’S RIGHT TO PREPAY

Thave the right to make payments of Principal at any time before they are due. A payment of Principal only is known as
a “Prepayment.” When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I may not designate a
payment as a Prepayment if I have not made all the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder will use my
Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my Prepayment to reduce the
Principal amount of the Note. If I make a partial Prepayment, there will be no changes in the due date or in the amount of my
monthly payment unless the Note Holder agrees in writing to those changes.

MAINE FIXED RATE NOTE—Single Family—Fannle Mae/Freddle Mac UNIFORM INSTRUMENT Form 3220 1/01
GREATLAND fa
ITEM TO556L1 (0105) (Page I of 3 pages) To Order Call: 1-800-530-0393 1) Fax; 616-701-1131

 
Case 2:19-cv-00195-DBH Document 1-2 Filed 05/03/19 Page 2of3 PagelD#: 19

5, LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or
other loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such
loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already
collected from me which exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund
by reducing the Principal I owe under this Note or by making a direct payment to me. If a refund reduces Principal, the
reduction will be treated as a partial Prepayment.

6. BORROWER’S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of Fifteen calendar
days after the date it is duc, I will pay a late charge to thc Note Holder. The amount of the charge will be 5.0000%
of my overdue payment of principal and interest. I will pay this late charge promptly but only once on each late payment.

(B) Default

If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default

If I am in default, the Note Holder may send me a written notice telling me that if J do not pay the overdue amount by a
certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not heen paid and all
the interest that I owe on that amount, That date must he at least 30 days after the date on which the notice is mailed to me. or
delivered by other means.

(D) No Waiver By Note Holder

Even if, al a time when 1 am in default, the Note Llolder does not require me to pay immediately in full as described
above, Une Note Holder will sill have the right to do so if | am in detault at a later time.

(E) Payment of Note Holder’s Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to
be paid back by me for all of its costs and expenses in enforcing this Note to the extent nol prohibited by applicable law.
Those expenses include, for example, reasonable attomeys’ fees.

7. GIVING OF NOTICES

Unless applicable law requires a different method, any notice thal must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address,

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
class mail] to the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice of that
different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to kcep all of the promises made in
this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note
is also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor,
surety or endorser of this Note, is also obligated to keep all of the promises made in this Note, The Note Holder may enforce
its rights under this Note against each person individually or against all of us together. This means that any one of us may be
required to pay all of the amounts owed under this Note.

9. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
“Presentment” means the right to require the Note Holder lo demand payment of amounts duc. “Notice of Dishonor’ means
the right to require the Note Holder to give notice to other persons that amounts due have not been paid.

10. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions, In addition Lo the protections given lo the
Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the “Security Instrument”), dated the same date
as this Note, protects the Note Holder from possible losses which might result if I do not keep the promises which I make in

MAINE FIXED RATE NOTE -Single Family—Fannie Mae/Freddle Mac UNIFORM INSTRUMENT Form 3220 V/01
GREATLAND
ITEM T@556L2 (0105) (Page 2 of 3 pages) To Order Call: 1-800-530-0393 D) Fax: 616-791-1131

3 VE
St f-
Case 2:19-cv-00195-DBH Document 1-2 Filed 05/03/19 Page 3of3 PagelD#: 20

this Note. That Security Instrument describes how and under what conditions I may be required to make immediate payment
in full of all amounts I owe under this Note. Some of those conditions are described as follows:

Lender may require immediate payment in full of all Sums Secured by this Security Instrument if all or any
part of the Property, or if any interest in the Property, is sold or transferred without Lender’s prior written
permission Tf Borrower is not a natural person and a beneficial interest in Borrower is sald or transferred without
Lender’s prior written permission, Lender also may require immediate payment in full. However, Lender will not
require immediate payment in full if prohibited by federal law.

If Lender requires immediate payment in full under this Section 18, Lender will give me a notice which states
this requirement, following the procedures in Section 15. The notice will give me at least 30 days to make the
required payment. The 30-day period will begin on the date the notice is mailed or delivered. If I do not make the
required payment during that period, Lender may act to enforce its rights under this Security Instrument without
giving me any further notice or demand for payment.

Borrower lias executed and ace peeanenass receipt of pages 1 through 3 of this Note.
/)

yan a

wrrnss HE ANY

 
    

 

 

 

 

 

 

agers THE UNDERSIGNED
cy Is Lo A yo (Seal) Li Wy, LLL Leo (Seal)
Stephen V. Fleurent ‘Borrower Lynn A. | Fleurent ‘ — Borrower
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
[Sign Original Only]
Without recourse, pay to the order of
By: Taylor, Bean & Whitaker
Mortgage Corp.
v ch. S es
Erla Cartor-shaw, EVP
MAINE FIXED RATE NOTE—Single Family—Fannle Mae/Freddle Mac UNIFORM INSTRUMENT Form 3220 1/01

GREATLAND @
ITEM T9556L3 (0105) (Page 3 of 3 pages) To Order Call: 1-800-530-0393 OC Fax: 616-791-1131
